DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Group II (claim 8) in the reply filed on 09/22/2022 is acknowledged.
 	Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a point A” (claim 8 at line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “point A” (on page 19) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8 recites "without chipping of 5μm or more in size" is unclear since the specification states that chipping is a defect caused by a grinding process. The surface configuration of the cutting tool as claimed does not recite any elements that is a result of grinding.”



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim 8 is rejected under 35 U.S.C. 102 a1 as being anticipated by Fukano (US 2009/0211414).
 	Regarding claim 8, Fukano discloses “a cutting tool” (fig.1) having “a rake face” (3), “a flank face” (4), and “an edge” (5) having “a ridge line” (a line on the surface of the edge between 12 and 13 that is into the paper or please see annotated fig.1 for explanation) interconnecting “the rake face” (3) and “the flank face” (4), wherein on “the flank face” (4) there is “a cutting edge region” (13) from “the ridge line of the edge” (the line on the surface of the edge between 12 and 13 that is into the paper) to “a point A” (fig.1, Pb pointed at a point A. Examiner noted that a point A is a user defined position or location) “away therefrom on the side of the flank face by a distance X” (see annotated fig.1), 
 	“the distance X being 0.2 mm or more and 5 mm or less” (on pg.5, Table 1 provides example of LB distance such as 0.03 mm. Examiner determines that the ridge line is at half of LB (see sample No.1 of Table 1) so that from the ridge line to PB is about 0.015 mm. Para.0073 explains that the substrate 2 is projected form the fixing jig 21. At this time, the amount of projection h, extends 1.1 mm or more from the rake face 3 to a height of about one third in the flank face 4. This suggest that height of flank 3.3mm is more and the distance h can be 1.1 mm (see fig.3 for h). Annotated fig.1, the point A is a user defined position that can be 1.1 mm away from the ridge line), 
 	“the cutting edge region having a surface roughness, as represented by an arithmetic mean roughness Ra, of 0.2 μm or less” (on page 5, See Table 1, Sample 1, arithmetic mean roughness (Ra) is 0.1 μm for polish distance LA and LB which covers the cutting edge region 5), 
 	“the edge having the ridge line” (annotated fig.1 shows the edge having the ridge line) “without chipping of 5 μm or more in size” (The limitation "without chipping" is a product by process limitation and is given little weight. This limitation does not further limit the structural of configuration of cutting tool). 



    PNG
    media_image1.png
    1122
    1160
    media_image1.png
    Greyscale








Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761